Citation Nr: 0824178	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of zero percent 
disabling for a herniated disc of the cervical spine.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
August 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA), which 
granted service connection for herniated disc of the cervical 
spine as zero percent disabling, effective August 31, 2004.

By way of history, the Board remanded this matter to the RO 
in November 2007 to obtain a VA examination for the veteran 
and also to give the veteran the opportunity to submit 
additional medical records.  The veteran failed to report for 
the VA examination.  The case has been returned for appellate 
review.


FINDING OF FACT

The service-connected herniated disc of the cervical spine is 
manifested by pain with radiation into the arms, tingling in 
her fingers, flexion to 45 degrees with pain from 40 to 45 
degrees, extension to 45 degrees without pain, rotation to 80 
degrees bilaterally without pain.  There is no evidence of 
muscle spasm or guarding, nor is there evidence of ankylosis, 
incapacitating episodes prescribed by a physician or 
secondary neurological impairment warranting a separate 
compensable rating. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected herniated disc of the cervical spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.58, 4.59, 
4.71a, Diagnostic Codes 5003, 5242, 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in February 2005, the RO granted service 
connection for a herniated disc of the cervical spine.  The 
veteran appealed that determination.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found- a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

All Diagnostic Codes regarding rating the cervical spine are 
located in 38 C.F.R. § 4.71a.  Under Diagnostic Codes 5235-
5242, a 10 percent rating is warranted for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
sine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under Diagnostic Code 5243, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The veteran is rated under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Diagnostic Code 5242 
requires consideration under Diagnostic Code 5003 as well.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis

The veteran asserts that the current rating for her herniated 
disc of the cervical spine does not accurately reflect its 
severity.  The veteran contends that her herniated disc 
causes her extreme pain and limits the range of motion in her 
neck.  She reports that in January 2005, she underwent an 
anterior cervical discectomy and fusion and that her fusion 
is not healing properly.

It is noted that the veteran's case was remanded in November 
2007 to afford her a more current VA examination and to 
obtain her medical records, including those that document her 
surgery.  The veteran failed to appear for her VA examination 
in 2008 and did not respond to requests to submit additional 
medical records, to include pertinent information needed to 
obtain those additional medical reports.  See 2008 Report of 
Contact and VCAA letter to the veteran.  Thus, the provisions 
of 38 C.F.R. § 3.655(b) apply and the Board can consider only 
the medical evidence already on file.

In September 2004, the veteran presented for an evaluation of 
neck pain, which radiated into her left arm.  She reported 
that the episodes last from five to seven days every month.  
The examiner noted a reduction of motion in the veteran's 
neck, particularly with forward flexion and lateral rotation.  
The examiner noted tenderness to palpation of the posterior 
cervical muscles and a disc bulge at C5-6. 

Treatment records from October 2004 show that the veteran 
underwent a discogram and this showed some posterior disc 
bulging in the mid-cervical region, especially at C5-6 and 
C4-5.  The examiner noted that there was no concordant pain.  
The examiner noted that the veteran does not have a 
surgically amenable problem.  The veteran reported pain 
during the procedure.  

The veteran received a VA examination in January 2005.  The 
veteran reported having flare-ups monthly, which last about 
three to four days.  She reported that the flare-ups are a 9 
or 10 on a scale of 1 to 10.  She reported having pain in her 
neck and pain that radiates down both arms, with tingling in 
her fingers.  The veteran reported trying muscle relaxers in 
the past, which do not help.  The examiner found that her 
spine was straight, no pain with palpation over bony spine or 
paraspinal muscles, no muscle spasms were evident, her gait 
was steady and her back musculature appeared symmetric.  The 
examiner found the veteran's range of motion of the cervical 
spine to be flexion to 45 degrees with pain from 40 to 45 
degrees, extension to 45 degrees without pain, rotation to 80 
degrees bilaterally without pain.  Range of motion tests of 
the shoulders were normal and strength in the upper 
extremities was 5/5.  The veteran was intact neurologically 
and had good sensation to painful stimuli in all extremities.  
The examiner noted that there was no evidence of loss of 
range of motion or weakness, nor is there evidence that the 
disability affects the veteran's ability to walk and she does 
not use a brace.  The examiner took an x-ray and found that 
there was no acute or significant chronic, bony or joint 
abnormality except for mild osteoarthritis at C5-6.

A review of the veteran's records show that she is 
appropriately rated as zero percent disabling for her 
service-connected herniated disc of the cervical spine.  The 
veteran is rated under Diagnostic Code 5242 for degenerative 
arthritis of the spine, which requires consideration under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 20 
percent disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In this case, two or more major or 
minor joint groups are not involved.  Further, with regard to 
the veteran's range of motion, on physical examination, the 
veteran had full range of motion without evidence of muscle 
spasm or guarding.  The criteria for a 10 percent rating in 
this regard are not met.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain and 
limitation of motion and impairment due to acute flare-ups, 
the January 2005 VA examiner found no evidence of loss of 
range of motion, instability, incoordination or weakness.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

While the Board acknowledges that the veteran contends that 
in January 2005, she underwent an anterior cervical 
discectomy and fusion, the Board again stresses that the 
veteran failed to appear for her VA examination and failed to 
respond to VA's request for additional information.  The 
objective evidence of record fails to support her 
contentions.  See also January 2008 VCAA letter.  A higher 
evaluation is not assignable because the record fails to show 
objective evidence of ankylosis, muscle spasm, scoliosis, 
reversed lordosis, or abnormal kyphosis.  Findings on VA 
examination in 2005 are negative.  

The Board also notes the absence of any evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

The veteran also complains of pain radiating to her arms and 
tingling in her fingers.  Although a separate rating for 
neurological impairment is possible, the objective evidence 
fails to show neurological impairment to a compensable 
degree.  In 2005, examination of the upper extremities was 
normal.  Range of motion tests were normal and strength in 
the upper extremities was 5/5.  The veteran was intact 
neurologically and had good sensation to painful stimuli.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the veteran's records, the Board finds that, 
at no time since service connection has been in effect has 
her cervical spine disability been more disabling than as 
currently rated.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected herniated disc 
of the cervical spine warrants a compensable evaluation, and 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has not been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
medical records or evidence in her possession that pertained 
to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
it is noted that Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claims for service connection.  22 Vet. App. 37 
(2007). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
January 2008 letter.  While this letter was sent after the 
February 2005 decision, the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records and VA 
treatment records.  VA also provided the veteran with a VA 
examination in connection with her claim.  Furthermore, VA 
attempted to afford the veteran a more current VA 
examination, but the veteran failed to appear for her 
examination.  The veteran's claim was also remanded in order 
to obtain additional medical records, however, the veteran 
did not submit any additional records following the remand.  
As the veteran failed to report for the scheduled VA 
examination without explanation, the Board must rely upon the 
evidence in the claims file to reach its decision.  38 C.F.R. 
§ 3.655 (2007).

The appellant is advised that the duty to assist is not 
always a one-way street.  If she wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial rating in excess of zero percent 
disabling for a herniated disc of the cervical spine is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


